Title: From Alexander Hamilton to Otho H. Williams, 12 January 1792
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury DepartmentJanuary 12. 1792.
Sir

The charges on the canvas intended for the Maryland Cutter appear to be proper objects of debit to that vessel. The sum of one dollar and fourteen Cents may therefore be charged in her disbursements.
You will perceive that my Circular letter of the 2d instant will prevent future expence of postage to the Collectors in receiving Registers from one another.
I am, Sir,  Your Most Obed Servant.

Alex Hamilton
Otho H Williams Esqr.Collr. Baltimore.

